Chapman, C. J.
Under our statute (Gen. Sts. c. 129, § 87) a declaration in slander is sufficient if it sets forth what crime the plaintiff was accused of, and the substance of the language in which the accusation was made. The substance of the words stated must be proved at the trial, and they must import the crime stated. The court properly held that they did so in the present case ; and that the utterance of a similar slander at another time was admissible in evidence. Baldwin v. Soule, 6 Gray, 321. It was proper to prove all that the defendant said at the time he uttered the alleged slander, though all his language was not set forth in the declaration. When he denied that he had any ill feeling towards the plaintiff, the cross-examination in respect to his feelings towards Dowden, whom he had spoken of as the other party to the offence, was properly allowed.

Exceptions overruled.